Case 2:20-cv-03983-GW-JEM Document 18 Filed 08/31/20 Page1of1 Page OS@6

7 UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

9 | ROSE TORRES, individually, and | Case No. 2:20-cv-03983-GW-JEM
on behalf of all others similarly
19 | Situated, ORDER ON JOINT STIPULATION
a OF DISMISSAL WITH PREJUDICE
i Plaintiff, AS TO PLAINTIFF’S INDIVIDUAL
CLAIMS AND WITHOUT
2 V. PREJUDICE AS TO THE CLASS
CLAIMS
13 | EINANCIAL BUSINESS AND
CONSUMER SOLUTIONS, INC.,
\4 Defendant.
15
16 Plaintiff, ROSE TORRES, and Defendant, FINANCIAL BUSINESS AND

!7 | CONSUMER SOLUTIONS, INC. having filed with this Court their Joint Stipulation

18

19 of Dismissal as to Defendant FINANCIAL BUSINESS AND CONSUMER

20 | SOLUTIONS, INC. and the Court having reviewed the same, IT IS HEREBY

21 | ORDERED:

22
1. Plaintiff's individual claims against FNANCIAL BUSINESS AND
23 CONSUMER SOLUTIONS, INC. are hereby dismissed with prejudice.
24
35 2. The class claims against FNANCIAL BUSINESS AND CONSUMER
SOLUTIONS, INC. are hereby dismissed without prejudice.

26

37 DaTEpD: August 31, 2020 7): KK, 4A .

28 UNITED STATES DISTRICT JUDGE
1

 

 

 

 
